Citation Nr: 1114304	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO. 07-40 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for pelvic disorder, to include pelvic pain syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and T.C.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1985 to October 1995.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The Veteran attended a hearing before the undersigned in February 2010. In May 2010, the Board found that there was new and material evidence sufficient to reopen this claim and remanded the claim for additional development.

A review of the Veteran's contentions show that she has consistently endeavored to establish service connection for pelvic pain.  As the medical evidence in the case established a diagnosis for pelvic pain syndrome, the issue has been altered to address the Veteran's consistent allegations.  (See notice of disagreement of May 2006, and form 9 of December 2007.)

Following the issuance of the November 2010 supplemental statement of the case, additional evidence, consisting of private treatment records and a statement from the Veteran, has been associated with the claims file and the Veteran has not waived agency of original jurisdiction (AOJ) consideration. 38 C.F.R. § 20.1304 (2010). However, as service connection is granted herein, no prejudice results to the Veteran in the Board's consideration of such evidence.


FINDING OF FACT

Resolving the benefit of the doubt in the Veteran's favor, pelvic pain syndrome were incurred in service and has been etiologically related to service.



CONCLUSION OF LAW

The criteria for service connection for pelvic pain syndrome have been met. 38 U.S.C.A. § 1110, 1131, 5100 (West 2002 & Supp 2010); 38 C.F.R. § 3.156, 3.159, 3.303, 3.326, 20.1304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements. Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claims. This is so because the Board is taking action favorable to the Veteran by granting service connection; a decision at this point poses no risk of prejudice to the Veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The Veteran entered active duty in October 1985. An entrance examination showed a normal pelvic and reproductive area. In September 1986, the Veteran was seen with complaints of right-sided pain at the iliac crest. The examiner suspected possible mesenteric adenitis or a muscle strain. In September 1987, the Veteran was diagnosed with acute and chronic cervicitis. In October 1987, she underwent a colposcopy due to a history of abnormal pap smears. The results were benign. The Veteran reports that she began experiencing pelvic pain in October 1987 and that it has been continuous ever since. She reports that she experienced the extreme pain every two to three months. The Veteran is credible to report symptoms such as her pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

A February 1990 pelvic ultrasound showed an enlarged lower uterine segment with a central high echogenic structure in the region of the endocervical canal. In October 1991, the Veteran was seen with right-sided cramping, from a cyst possibly rupturing. In November 1991, she was noted to have complained of pelvic pain for about one year in alternating ovaries. The pain was like a knife and lasted one day. She also complained of postcoital bleeding and dysparunia. The examiner noted a history of ultrasounds, some showing cysts, some showing normal ovaries. In December 1991, given the Veteran's chronic pelvic pain, she was scheduled for laparoscopic exploratory surgery to rule out endometriosis. The surgery revealed a normal uterus and ovaries, no adhesions, and no evidence of endometriosis. The only abnormality was a slightly increased amount of peritoneal fluid.

The Veteran had a live birth in 1993. In January 1994, she was seen for complaints of lower back pain following an epidural during labor two months prior. As noted, the Veteran was discharged from service in October 1995. In March 1996, the Veteran was seen for irregular monthly periods. In July 1996, mild dysplasia was found. In 1997, the Veteran had a second live birth. In October 1997, the Veteran was seen with a history of ovarian cysts, right-sided pain, and erratic bleeding. She was diagnosed with an ovarian cyst and right pelvic adnexal pain. In August 2001, a history of ovarian cysts was noted. In October 2004, the Veteran had a D&C for a missed miscarriage. In June 2005, ultrasound showed a small fibroid. In June and July 2005, the Veteran was diagnosed with dyspareunia, uterine fibroids, menometrorrhagia, pelvic pain, and endometriosis. In October 2005, the Veteran underwent a vaginal hysterectomy with bilateral salpingo-oophorectomy. Her postoperative diagnoses were pelvic pain, endometriosis, uterine fibroids, and dysfunctional uterine bleeding. Pathology showed two leiomyomata and cysts in the fallopian tubes and ovaries, but no endometriosis.
 
The Veteran attended a VA examination in September 2010. That examiner found that it was less likely than not that the Veteran's current pelvic disorder was related to service, as the exploratory laparoscopy in December 1991 showed a normal uterus. The examiner failed to assign a specific diagnosis. She failed to discuss the Veteran's history of cysts. The Veteran also reported that the examiner did not have her medical records, did not conduct a pelvic examination, and failed to send her for the required labs for several weeks after the examination.

The Board obtained an opinion from a VA gynecologist in February 2011. The examiner made the following statements:

1.  It is less likely than not that cysts seen intermittently on ultrasounds during the Veteran's active duty were related to cysts diagnosed after service.  As she had a laparoscopy done in 12/91 [sic] did not reveal any significant persistent cysts.  It is less likely than not that hysterectomy and pain was related to these cysts seen under ultrasound earlier as they could have been normal follicular cysts.  

2.  It is less likely than not that pain Veteran had was due to cysts or fibroids as even at [sic] hysterectomy pathology did not show any fibroids although post operative diagnosis was fibroids.  But it is as likely as not possible that pelvic pain she was experiencing during the time of service could be due to chronic pelvic pain syndrome or pelvic congestion syndrome.  

3.  Not sure from report if eventually on histopathology of operated uterus fibroids were found or not [sic].  Even if they were present they cannot be implicated as the source of pelvic pain but if she had fibroids then as likely as not could be the reason for hysterectomy as she was having excessive bleeding as mentioned in post operative diagnosis.  

The Board is uncertain why the February 2011 opinion concluded that the surgical pathology did not show fibroids, as the diagnosis included two leiomyomata.  A leiomyomata is defined as a benign tumor derived from smooth muscle tissue, also known as a fibroid tumor. They rarely occur outside of the UTERUS and the gastrointestinal tract but can occur in the skin and subcutaneous tissue, probably arising from the smooth muscle of small blood vessels in these tissues.  See http://www.ncbi.nlm.nih.gov/mesh.  Despite these inconsistencies, the examiner did discuss the Veteran's history in detail in reaching his opinion. In contrast, the opinion of the September 2010 examiner was not based on a thorough examination of the Veteran or a review of the medical record. Apparently, the medical record was not even available at the time of the examination. The Veteran's history of cysts was not discussed. 

Under these circumstances, the Board concludes that the portion of the February 2011 opinion which determined that the Veteran's pelvic pain was as likely as not due to chronic pelvic pain syndrome constitutes the most probative (persuasive) evidence on the question of whether the Veteran's pelvic disorder and resulting hysterectomy were related to service. Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). This opinion links the pelvic pain consistently seen in the service and post-service medical records, and in the Veteran's lay descriptions of events, to the Veteran's current diagnosis of pelvic pain, or pelvic pain syndrome, as documented in the October 2005 operative report from the hysterectomy.

The Board is aware that symptoms of pain cannot be service connected without a finding of an underlying disorder. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). However, the Board finds that, based on the Veteran's medical records and the February 2011 opinion, the Veteran has been diagnosed with an actual syndrome known as pelvic pain syndrome.

The Board notes that the medical evidence in this case is complex and that the VA opinions and examination obtained have not been as illuminating as possible. However, further development is not likely to clarify the issue. As such, given the continuity of symptomatology and the favorable aspects of the February 2011 opinion, the Board finds that service connection is warranted for the Veteran's pelvic disorder, to include residuals of a hysterectomy.


ORDER

Service connection for pelvic pain syndrome, to include residuals of a hysterectomy, is granted.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


